United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                ________________

                                     05-2832
                                ________________

Gerald Richter; Charlene Richter,         *
                                          *
             Appellants,                  *
                                          *
      v.                                  *      Appeal from the United States
                                          *      District Court for the District of
ITW Ransburg Electrostatic                *      Minnesota.
Systems Group, a division of              *
Illinois Tool Works, Inc.;                *
American Industrial Corporation,          *           [UNPUBLISHED]
                                          *
             Appellees.                   *



                                ________________

                           Submitted: February 17, 2006
                               Filed: April 28, 2006
                               ________________

Before WOLLMAN, ARNOLD and GRUENDER, Circuit Judges.
                      ________________

PER CURIAM.


    Gerald and Charlene Richter appeal the district court’s1 adverse grant of
summary judgment in the Richters’ strict liability and negligence actions against ITW


      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
Ransburg Electrostatic Systems Group (“Ransburg”) and American Industrial
Corporation (“AIC”).2 The Richters’ claims arise from a high-voltage electrical shock
that Gerald Richter received while working as a paint line operator for Andersen
Windows/Andersen Corporation (“Andersen”) in Bayport, Minnesota.


      We review de novo the district court’s grant of summary judgment, applying
the same standard that the district court applied. Sperry v. Bauermeister, Inc., 4 F.3d
596, 597 (8th Cir. 1993). Summary judgment is appropriate where “the record, when
viewed in the light most favorable to . . . the nonmoving party, shows that there is no
genuine issue of material fact and that . . . the moving party . . . is entitled to judgment
as a matter of law.” Id.



       The district court granted summary judgment to AIC and Ransburg because, in
the district court’s view: (i) the record did not contain facts sufficient to create a
genuine issue of material fact as to whether Richter’s injuries were proximately caused
by AIC or Ransburg’s actions; (ii) the record did not contain facts sufficient to create
a genuine issue of material fact as to whether AIC and Ransburg were responsible for
alleged defects in Andersen’s electrostatic painting system; and (iii) Andersen’s
miswiring constituted an intervening, superseding cause of Richter’s injury.



       After a careful review of the record and the parties’ briefs, we conclude that the
district court correctly determined that there is no genuine issue of material fact
concerning whether AIC or Ransburg proximately caused Richter’s injuries and that


       2
        Richter’s amended complaint also contained a cause for breach of warranty.
However, Richter failed to argue before this Court that the district court erred when
it granted summary judgment to the defendants on Richter’s warranty claim.
Accordingly, we treat Richter’s warranty claim as abandoned. See, e.g., Jasperson v.
Purolator Courier Corp., 765 F.2d 736, 740-41 (8th Cir. 1985).

                                            -2-
an extended opinion would add nothing of substance to the district court’s well-
reasoned analysis of that issue. Under Minnesota law, proof of proximate causation
is an essential element of any design defect or negligence claim. Patton v. Newmar
Corp., 538 N.W.2d 116, 119-20 (Minn. 1995) (design defect); see also Hudson v.
Snyder Body, Inc., 326 N.W.2d 149, 157 (Minn. 1982) (negligence). As a result, our
agreement with the district court’s opinion concerning proximate causation is
sufficient to warrant affirmance of the district court’s judgment, and we need not
reach the other bases for summary judgment set forth by the district court.


      Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                       -3-